Exhibit 3.1.3 Amendment to Articles of Organization Certificate of Amendment to Articles of Organization For a Nevada Limited-Liability Company Before Issuance of Members Interest (Pursuant to NRS 76.216) 1. Name of limited-liability company Genecular Holdings, LLC 2. The articles have been amended as follows (provide articles numbers, if available);* Article I. The name of the Limited Liability Company shall be NGI Holdings, LLC 3. The effective date of this certificate, if other than filing date is: 11-1-06. 4. As of the date of this certificate, no member's interest in the limited-liability company has been issued. 5. Signatures represent at least 2/3 of the (check one:): ** [x] irgabuzers [ ] managers /s/ Cathleen D. Wushel Signature Signature * 1) If amending company name, if must contain the words "Limited-Liability Company," "Limited Company" or "Limited" or the abbreviations "Ltd.," "L.L.C.," or L.C.," "LLC" or "LC," The word "Company" may be abbreviated and "Cp." 2) If adding managers, provide names and addresses." ** If more than two signatures, attach 8 1/2 x 11 plain sheet with the additional signatures. FILING FEE: $175.00 IMPORTANT: Failure to incude any of the above information and submit the proper fees may cause this filing to be refected. This form must be accompanied by appropriate fees. SECRETARY OF STATE STATE OF NEVADA Limited Liability Company Charter I, DEAN HELLER, the Nevada Secretary of State, do hereby certify that GENECULAR HOLDINGS, LLC did on November 1, 2006, file in this office the Articles of Organization for a Limited Liability Company, that said Articles of Organization are now on file and of record in the office of the Nevada Secretary of State, and further, that said Articles contain all the provisions required by the laws governing Limited Liability Companies in the State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office, on April 30, 2008. /s/ DEAN HELLER DEAN HELLER Secretary of State By: Certification Clerk
